               Case 2:18-cv-01543-JLR Document 174 Filed 05/13/19 Page 1 of 5




                                                              THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                               UNITED STATES DISTRICT COURT
14                              WESTERN DISTRICT OF WASHINGTON
15                                        AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                      2:l 8-cv-1543 JLR
19                          Plaintiff,
20                                                      DECLARATION OF MARIA REGINA
     V.                                                 PIACESI IN SUPPORT OF OPPOSITION
21
22                                                      TO PLAINTIFF'S MOTION FOR A
23   MITSUBISHI AIRCRAFT                                PRELIMINARY INJUNCTION
24   CORPORATION, MITSUBISHI
25   AIRCRAFT CORPORATION AMERICA
26   INC., et al.,
27
28                                                      FILED UNDER SEAL
29
                            Defendants.
30
31            I, MARIA REGINA PIACESI, declare as follows:
32
33             I.   I am a Performance Engineer and Compliance Expert, Aircraft Performance on
34
35   the Aircraft Performance Team for Defendant Mitsubishi Aircraft Corporation ("MITAC"),
36
37   which is based in Nagoya, Japan. !joined MITAC in November 2017.
38
39            2.    I am primarily responsible for supporting our certification work on the Mitsubishi
40
41   Regional Jet ("MRJ") in the areas of Aircraft Performance and Engine Performance. My work
42
43   involves working directly with authorities for the Japan Civil Aviation Bureau ("JCAB") to
44
45   define software certification methodology, authoring technical and certification requirements,
46
47   and defining how the tools will be integrated into operational use. I have significant experience
48
49   in aircraft certification related to aircraft performance as described further below.
50
51

     DECLARATION OF MARIA REGINA PIACESI- I                                             Perkins Coie LLP
                                                                                   1201 Third Avenue, Suite 4900
                                                                                     Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     144165726.2                                                                        Fax: 206.359.9000
                                                               Case 2:18-cv-01543-JLR Document 174 Filed 05/13/19 Page 2 of 5
1234567890112345678901234567890123456789012345678901




                                                               旦旦逃豊^

                                                               3. A丑ergraduating、¥ith a degree inAeronauticalEngineering in 1982, uoined

                                                       Embraer.1Worked there 島r 34 years. while at Embraer,1Was an aircra丑 Per血rmance
                                                       engineer, and l、¥orked on activities related to certifying aircra介.1 Wa$ in charge ofdeveloping
                                                       the computerized Aircra丑 Flight Manual("CAFM")命rthe EMB 120 turboprop aircra丘. This
                                                       、¥as the first cAFM developed by Embraer.1n the 血Ⅱ0、¥ing years l have panicipated in other
                                                       CAFM projects, eitheras a developer or as a checker and/or Designated Engineering

                                                       Representative ("DER").
                                                               Aircraft performance calCⅡlations

                                                               4. MITAc isresponsible fbrcedifyingthe MRJ's aircra介 Per血nnance. hlorderto

                                                       Certify aircra介 Per血rmance, MITAc must first certify the performance calculation
                                                       method010gies.1n general,there are t杁1,o dif鳥rent, but complementary, sets ofmethod010gies to
                                                       Cedi1シ: data reduction and data expansion. Data Nduction re企rsto the aircra丑 Per血rmance

                                                       Calculations used to measure perfbrlnance ofthe MRJ during aighttesting. Data expansion

                                                       re企rs to the methods used to calculate aircra丑 Per血rmance to produce data 島rthe ai印lane aight
                                                       manual(discussed more below).

                                                               5. Aircra丑Perfonnancecalculationscan bedeveloped usingbasicphysics equations

                                                       that are taughtin engineering scho01. Although per血rmance methods are considered "proprietary
                                                       in血rmation" by aircra丑 manU仏Cturers,there are many public sources, such as papers,technical
                                                       Publications, courses among othersthat provide information on aircra介 Per{brmance methods.

                                                       Much ofthis infbrmation colnes from aircra丑 manU金Cturers, cedi丘Cation authorities and

                                                       Universities that prese川 it publicly in con企rences, published papers or in specific courses about
                                                       aircra介 Performance methods.
                                                               Air lane Fli htManual

                                                               6. An AirplaneFlightManual("AFM")provides aircra介Per血rmance infonnation
                                                       to the pilots. some ofthatin血rmation includes, for example,ねke0仟Per血rmance in血n11ation
                                                       DECLARATIONOFMARIA REGINAPIACESI-2
                                                                                                                                        Pcrkins coiC 王1.P
                                                                                                                                   120I Third Avenue, suite 4900
                                                                                                                                     Seatrle, WA 98101.3099
                                                                                                                                       Phone:206359.8000
                                                                                                                                        Fex:206359.9000
                                                       M4165726.2
                                                                     Case 2:18-cv-01543-JLR Document 174 Filed 05/13/19 Page 3 of 5
12345678901Ⅱ口B叫巧巧リ玲円⑳ 2




                                                           Considering things like 、¥eather condⅢons and runway conditions. This infbrmation can a110、V

                                                           PⅡotsto determine, among otherthings, how much 川nway they need to takeoa'sa企ly 三iven
                                                           Current conditions. The AFM uses the certlfied aircra介 Per量)nnance calculationsjust discussed
                                                           to provide the relevant in血nnation.

                                                                    フ. More recenuy, planes are usingcAFMS, which arecomputerized versions ofthe

                                                           PaperAFMS. Atthistime, however, MITAc is not developing acAFM 血rthe MRJ. hlstead,
                                                           atleast 血rnow,the MRJ WⅡIuse an AFM, where per血rmance in血rmation wiⅡ be in the 血rm
                                                           Ofpaper charts.
                                                                    8、 The aircra丑Per丘)rmancecalculation methodS 血rthe MRJ'SAFM 、¥ere
                                                           estabⅡShed 、ve11be血re lstaded working 血r MITAC.1n the course ofmy work,1 had reason to
                      12




                                                           Ieam thatthe aircra丑 Pertbrmance calculation methods were origina11y developed by Mitsubishi
                        22
                         32




                                                           HeaⅥ1,1ndustries engineers. since ljoined MITAC, my team has chan8ed some ofthe details of
                           42
                            5 67890123456789012345678901




                                                           the per丘)nnance method010gies.
                                                                    9. 1n 、vorkingon and developingthe MRJ'S AFM, and related aircranper血rmance

                                                           Calculation method010gies,1have never seen or heard anything that、vould lead me to believe
                                                           that anyone on my team has used orrelied on Bombardierln血rmation.
                                                                    10.    I have not revie、¥ed any Bombardier documents related to aircra丑 Performance

                                                           Calculation method010gies used in any Bombardier aircra介. Thus,to my kno、vledge,1have never
                                                           Seen any ofthe documents thatl understand Bombardier is claiming,in the case it filed against

                                                           MITAC, contain trade secretsrelated to Bombardier'S CAFM calculation method010gy
                                                                    1 1.   I have personal kno、¥1edge ofa11the 金Cts stated in this Declaration and,ifca11ed
                                                           to, could and 、¥ould testify competently theNto.




                                                           DECLARATION OF MARIA REGINAPIACESI-3
                                                                                                                                           PcrRins coic LLP
                                                                                                                                      】20I Third Avenue, suite 4900
                                                                                                                                        Seattle, WA 98101-3099
                                                                                                                                          Phone:206359.8000
                                                                                                                                           Fax:2063599000
                                                           144165726,2
                                                                                         Case 2:18-cv-01543-JLR Document 174 Filed 05/13/19 Page 4 of 5
12 3 4 5 6 7 8 9 ー




                                                                                         I declare under penalty ofpeuury thatthe 血regoing is true and correct.


                                                                                         ExecutedthiS 2S dayofApri12019at             XA百日YA             , Japarl,


                                                                                                                                     /S/ 小大人住ノ                    γ、、四、ゞ、,'
                 0ー




                                                                                                                                     M RIAREGINA         IACESI
                   1ー
                    2ー3ー
                       4ー5ー
                          6ー7ー
                             8ー92
                                0212
                                   2232
                                      4252
                                         6272
                                            8293
                                               0313
                                                  2333
                                                     43
                                                      5363
                                                         73
                                                          83
                                                           9404
                                                              14
                                                               2434
                                                                  44
                                                                   5464
                                                                      7484
                                                                         95
                                                                          051




                                                                                DECLARATIONOFMARIAREGINAPIACESI-4
                                                                                                                                                                  Pcrkins coie LLP
                                                                                                                                                           120I Third Avenue, sulte 4900
                                                                                                                                                              Se且廿le,、VA 98101.3099
                                                                                                                                                               Phone:206359.8000
                                                                                                                                                                F駅:2063599000
                                                                                144165726.2
              Case 2:18-cv-01543-JLR Document 174 Filed 05/13/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury that on May 13, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5          DATED this 13th day of May, 2019.
                                                         s/Jerry A. Riedinger
 6                                                       Jerry A. Riedinger, WSBA No. 25828
                                                         Perkins Coie LLP
 7                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
 8                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
 9                                                       E-mail: JRiedinger@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE
                                                                                Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
